Citation Nr: 1506353	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to September 8, 2014, and in excess of 70 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial 30 percent rating, effective May 14, 2009.  As the result of the Board June 2013 decision, the rating was increased to 50 percent for the entire period.

The Veteran appealed this decision and following the filing of a Joint Motion for Remand (JMR), the Court issued an Order granting the JMR and returned the file back to the Board for proceedings consistent with the JMR.

The Board then remanded the matter in June 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment was not shown.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for a 70 percent evaluation for PTSD prior to September 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria have not been met for 100 percent schedular evaluation for PTSD at any time during the entire appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Since the July 2009 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2010 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased rating.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's also has a duty to assist the Veteran in obtaining potentially relevant records, VA treatment records, lay statements, and VA examination reports have been associated with the claims file.  The VA examinations, including the most recent examination as a result of the Board remand, contain a description of the history of the disability at issue; document and consider the relevant medical facts; and record the relevant findings for rating the Veteran's disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Legal Criteria and Analysis

The Veteran's service-connected PTSD is to be evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In considering both the lay and medical evidence of record, and in light of VA's doctrine of resolution of reasonable doubt in the claimant's favor on material issues, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD prior to September 8, 2014 due to deficiencies in work, family relations, and mood.

The treatment records in August 2011, January 2012, and February and September 2013 indicate the Veteran did not get along with coworkers, had outbursts at work, and rebelled by not following through with his boss's requests.  See page 25, 54 127, and 142 of CAPRI records in VMBS.

A statement from R. M. who had worked with the Veteran for 2 years stated he was very distant and on edge, confrontational, and argumentative, and always at odds with management.  No one talked to or joked with the Veteran.  Everyone was on eggshells due to him, but nobody confronted him fearing he may snap.  The Veteran would not talk to him while they worked alone in the basement machine shop and wouldn't even respond to questions about work.  See Buddy/Lay Statement received March 11, 2014 in VBMS.

The Veteran's son also stated that the Veteran had chronic work related problems for 20 years, which included difficulty developing good working relationships with coworkers and the operations manager.  Once per week, on average he has been sent home for insubordination after which he usually went to the nearest bar where he became intoxicated.  

Regarding family relations, the strained relationship with his wife is well documented and it is due to excessive drinking related to PTSD.  His wife believed he was a drunk and would lock him out of the house if he returned home late from work due to concerns over his drinking.  When sober he was withdrawn.   See pages 25, 54, 91, 127, 139, 145, and 148 of CAPRI records in VBMS.  

The statement from his son indicates his mother is afraid of his father when he is drunk and if he isn't home by 3:30 she locks the house.  His son no longer allows his children to stay with his parents when he is not around since they were left in his parents' care in 2006 while he was deployed and during that time his father was charged with spousal abuse and child abuse/neglect.  See Buddy/Lay Statement received March 11, 2014 in VBMS.

The Veteran is also shown to have deficiencies in mood.  He has a long history of alcohol abuse.  His wife believes that is sloppy and more irritable and full of rage when he drinks alcohol.  See page 139 of CAPRI records in VBMS.  He endorsed symptoms of irritability, detachment, distress at triggers, avoidance, and depression.  See pages 58, 59, 75, 127, 128, 136, and 145 of CAPRI records received in VBMS.

On June 2009 VA examination, he reported having major difficulty getting along with people, had a tense anger, was argumentative, and socially isolated.  He felt detached from friends and family and he had feelings of emotional numbness.  His irritability and anger outbursts were on a daily basis.  See VA Examination in VBMS received in June 2009.

Mental status evaluations in June 2009 show his affect of expression was that of an individual who has blunted affect versus emotional searching and tense rage reactions when triggered.  See VA Examination in VBMS received in June 2009.

June, July, September, and October 2011 mental status evaluations indicate his demeanor was annoyed and speech terse.  His mood was depressed and affect was angry.  See pages 136, 140, 147, and 149 of CAPRI records in VBMS.

Although there are records in which the Veteran denies symptoms or they seem less severe, his disability appears to involve some waxing and waning of symptoms.  It was also reported by one psychiatrist that the Veteran was an under-reporter.  See page 133 of CAPRI records in VBMS.  The Veteran also did not always seem aware of the severity of his symptoms.  In August 2011, he did not understand his wife's reaction to his drinking and he was not aware of how he came across.  See page 143 of CAPRI records in VBMS.

For the reasons stated, the Veteran's service-connected PTSD is as likely as not productive of deficiencies in most areas and that a 70 percent rating is warranted for the appellate prior to September 8, 2014.  However, the Board finds that the preponderance of the evidence is against entitlement to a 100 percent schedular rating at any time during the entire appellate period, as the Veteran's PTSD has not resulted in total occupational and social impairment.  The Veteran has been employed on a full-time basis at the same job for the entire appellate period.  See VA Examinations in VBMS received in June 2009 and September 2014.  Although he preferred to isolate and clearly has significant social impairment, he maintained some level of contact with his siblings, children, and wife.  He occasionally traveled and while he avoided other people he did enjoy activities when he engaged in them.  His judgment was also good.  See pages 75, 128, and 139 of CAPRI records in VBMS.

Thus, the frequency, severity, and duration of the Veteran's PTSD symptoms are not equivalent to those required for a 100 percent schedular rating under the Rating Formula, as his symptoms do not result in total social and occupational impairment.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a 100 percent schedular rating for PTSD at any time during the appellate period.

The Board further finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been raised as part of the Veteran's claim for an increased rating for PTSD.   See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim is the issue of whether entitlement to TDIU is established).  As noted above, he has been employed full-time at the same job for the entire appellate period.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  While the September 2014 VA examiner stated that he would likely have difficulty finding and maintaining alternative employment, the fact remains that he has been able to maintain a full-time job at the same location for several years.  In addition, the examiner noted that the Veteran's impairment was partly due to his mental health conditions and party due to his age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.) (emphasis added). 

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's PTSD symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, Code 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.

Even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the disability does not present other related factors such as those provided by the regulation as "governing norms."  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  The Veteran has not been hospitalized for PTSD and he maintains full-time employment.  

As the first and even second requirements for extraschedular consideration are not met, referral for extraschedular consideration is not warranted. 


ORDER

An initial rating of 70 percent prior to September 8, 2014 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 70 percent for the entire appellate period is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


